Bassett, C. J.
The issues in this cause, etc. ut ante. The declaration is of a trespass on “Kimey’s Desire.” The argument *111for defendant has been that plaintiff has not proved a cutting on “Kimey’s Desiré” and therefore has failed. He states that the patent gives it a different name, to wit, “Cimey’s Desire” which has been pronounced “Simey’s Desire” (here it was understood that Johns thought the patent name well enough pronounced “Kimey’s Desire.”) There is no doubt but two tracts' of land might have been taken up by these different names. But there is no difference of opinion in this, that the law is truly stated to you, though shortly, out of 2 Esp.N.P. 92, and the case in 2 Bl.R. 1989 is in direct confirmation of it. The plaintiff may bring his action specially or generally. If generally and the defendant pleads the common bar, plaintiff must new assign, and the only plea is non culpa to it, though in the nature of a new declaration. But if plaintiff gives it a name in the writ and narratio, defendant cannot vary from it. If you are of opinion the trespass was committed within the bounds of that land, your verdict should be for the plaintiff.
Verdict for sixpence, and sixpence costs besides costs expended.